Case 1:21-cv-21079-BB Document 11 Entered on FLSD Docket 09/21/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: __1:21-cv-21079-BB_________


 SECURITIES AND EXCHANGE COMMISSION,

        Plaintiff,

 v.

 MINTBROKER INTERNATIONAL, LTD.,
 f/k/a SWISS AMERICA SECURITIES LTD.
 and d/b/a SURETRADER, and
 GUY GENTILE, a/k/a GUY GENTILE NIGRO,

       Defendants…
 ___________________________________________/

                     PLAINTIFF’S MOTION FOR AMIE RIGGLE BERLIN
                              TO WITHDRAW AS COUNSEL

        Pursuant to Southern District of Florida Local Rule 11.1(d)(3), Amie Riggle Berlin moves

 to withdraw as counsel in this matter due to the reassignment of her work duties for Plaintiff

 Securities and Exchange Commission. Berlin is no longer assigned to work on this litigation

 matter due to the assignment of other litigation matters. Accordingly Berlin’s withdrawal should

 be deemed mandatory pursuant to Florida Rule of Professional Conduct 4-1.16a (providing

 withdrawal is mandatory when “the lawyer is discharged”).

        Berlin’s withdrawal will not have a material adverse effect on the Commission. Further

 Alice Sum remains the lead trial attorney on this case. Thus Berlin’s withdrawal will not have a

 material adverse effect because Sum, counsel with knowledge of this case, continues to represent

 the Commission.      Accordingly Berlin’s withdrawal is permissible under Florida Rule of

 Professional Conduct 4-1.15b.

        WHEREFORE, Berlin respectfully requests that the Court permit her to withdraw.

                                                1
Case 1:21-cv-21079-BB Document 11 Entered on FLSD Docket 09/21/2021 Page 2 of 2



 September 21, 2021                Respectfully submitted,


                                   Amie Riggle Berlin
                                   Amie Riggle Berlin, Esq.
                                   Senior Trial Counsel
                                   Fla. Bar No. 630020
                                   Direct Dial: (305) 982-6322
                                   Email: berlina@sec.gov

                                   Attorneys for Plaintiff
                                   SECURITIES AND EXCHANGE COMMISSION
                                   801 Brickell Avenue, Suite 1950
                                   Miami, Florida 33131
                                   Telephone: (305) 982-6300
                                   Facsimile: (305) 536-4154




                                       2
